PER CURIAM.
Aex Sims seeks a belated appeal, contending that he did not receive a copy of an order which denied his motion for rehearing of an order which denied a motion for post-conviction relief. Respondent does not dispute petitioner’s sworn allegation that he did not receive the order on rehearing but questions whether the motion for rehearing was timely. We find that it was. King v. State, 504 So.2d 405 (Fla. 1st DCA 1987). We therefore grant the petition for writ of habeas corpus for belated appeal of the order of March 9, 1998, denying post-conviction relief in Bay County Case No. 93-2523. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.140(jX5)(D).
ALLEN, WEBSTER and VAN NORTWICK, JJ., concur.